Title: From John Adams to Thomas Cushing, 25 July 1778
From: Adams, John
To: Cushing, Thomas


      
       Dear sir
       Passi July 25. 1778
      
      I had this Day the Pleasure of your Letter by Captain Barnes, of June 9. I did myself the Honour, when in Boston to call at your House, but was told you was ill and could not be seen, upon which I sent in my Name, as the Fashion is, intending to call at another opportunity, but was dissappointed.
      I had a very disagreable Passage, to this Country, passing through many Dangers, from the Wrath of Neptune and Boreas, as well as from that of Bellona and her Britons; But had at last sufficient Cause for Gratitude to a Power superiour to them all, in a safe Arrival, in good Health, and in the Midst of good News.
      I thank you sir for the Newspaper, you incased to me, containing the Resolutions of Congress, upon the British Bills, Resolutions, which have been highly esteemed and applauded in Europe, as has also their Address to the People, and their prompt and polite Ratification of the Treaty.
      As to News sir, altho there has been no formal Manifesto published as yet, either by the Court of Versailles or London, yet the two Nations are at actual War, and the King of France has given orders to all his ships of War, to attack the English at sea, whenever they are found.
      We are in hourly Expectation of important News from America. The Count D’Estang must have arrived long ago—and he must have been, probably thirty days before Admiral Biron. Was Lord Howes Force sufficient to make a stand, at New York, or else where against D’Estang, untill Birons Arrival? In short We expect Something very good or very ugly from America, but I am not so sanguine as you know I have been sometimes, which it will be.
      I cant bear the Histories I read of the impudent Excursions from Philadelphia and Rhode Island, burning Vessells and Houses. Will America suffer such a Race of Tormentors so contemptible as they are at present in Comparaison of what they have been, to plague her much longer?
      I am grieved to the Heart at the Diversity of Sentiment, con­cerning our Constitution: but I have one a Consolation, in knowing that Disputes in our state are not usually carried to that Pitch of Heat, Rancour and Extravagance, that sometimes happens in other Places, and I therefore hope, that Harmony and Unanimity will in Time take Place.
      
       Be so good as to make my Compliments acceptable to all our old Friends, and believe me to be with much Respect, sir your most obedient, humble servant
      
      
       P.S. The Abby Reynel is writing an History of this Revolution, and is very desirous of obtaining authentic Documents. Can you help him to any?
      
     